Title: Poor Richard Improved, 1748
From: Franklin, Benjamin
To: 


For fifteen years Franklin had published his almanac in essentially the same format: twenty-four pages in all, six of introductory and general information at the front, six more of general information at the back, and twelve in the middle section, one for each month. The front and back sections varied a little in subject matter and arrangement from year to year, but the form and character of the monthly pages did not.
With the almanac for 1748 Franklin introduced an important change which he continued in the years that followed: he expanded his pamphlet to thirty-six pages and gave two facing pages to each month. With some minor differences the left-hand one was like the single monthly page of the earlier issues. Part of each right-hand page was given to additional tabular matter and the rest was filled with “literary” material. By using very small type in this space when necessary and sometimes by borrowing parts of the front or back sections, Franklin added substantially to the reading matter in the almanac. The new material changed considerably in character during the eleven years he personally prepared Poor Richard improved, as he called the new version. In the first few almanacs he dwelt mostly on historical events which had occurred during corresponding months of previous years, and the lessons to be derived from them; later he introduced literary or scientific essays, some of which may have been original with him; most were obviously taken, at least in part, from other writers. Some of these essays occupy only a single page; others run through several months or even a whole year. Related verses often accompany the prose passages. Poor Richard improved, therefore, became more than an almanac and compendium of useful information; it was a sort of miniature general magazine, issued annually to delight and educate its readers.
The varied nature and length of the pieces and their mixed authorship present problems of selection for the present edition. While Franklin’s function was more often that of editor than of author, his choices and combinations of borrowed materials reflect his own tastes and attitudes. To omit here everything that cannot be established as original would destroy much of the flavor of the publication as a whole and would do less than justice to Franklin’s editorial ingenuity or his views. Selections from these almanacs will include nearly all the shorter items, regardless of authorship; though a few, standing alone and clearly identified as extracts from other writers, will be omitted. Long articles obviously written by others will be merely cited in the annotation.
 

Kind Reader,
The favourable Reception my annual Labours have met with from the Publick these 15 Years past, has engaged me in Gratitude to endeavour some Improvement of my Almanack. And since my Friend Taylor is no more, whose Ephemerides so long and so agreeably serv’d and entertain’d these Provinces, I have taken the Liberty to imitate his well-known Method, and give two Pages for each Month; which affords me Room for several valuable Additions, as will best appear on Inspection and Comparison with former Almanacks. Yet I have not so far follow’d his Method, as not to continue my own where I thought it preferable; and thus my Book is increas’d to a Size beyond his, and contains much more Matter.


Hail Night serene! thro’ Thee where’er we turn
Our wond’ring Eyes, Heav’n’s Lamps profusely burn;
And Stars unnumber’d all the Sky adorn.
But lo!—what’s that I see appear?
It seems far off a pointed flame;
From Earthwards too the shining Meteor came:
How swift it climbs th’ etherial Space!
And now it traverses each Sphere,
And seems some knowing Mind, familiar to the Place.
Dame, hand my Glass, the longest, strait prepare;—
’Tis He—’tis Taylor’s Soul, that travels there.
O stay! thou happy Spirit, stay,
And lead me on thro’ all th’ unbeaten Wilds of Day;
Where Planets in pure Streams of Ether driven,
Swim thro’ the blue Expanse of Heav’n.
There let me, thy Companion, stray
From Orb to Orb, and now behold
Unnumber’d Suns, all Seas of molten Gold,
And trace each Comet’s wandring Way.—

Souse down into Prose again, my Muse; for Poetry’s no more thy Element, than Air is that of the Flying-Fish; whose Flights, like thine, are therefore always short and heavy.
We complain sometimes of hard Winters in this Country; but our Winters will appear as Summers, when compar’d with those that some of our Countrymen undergo in the most Northern British Colony on this Continent, which is that upon Churchill River, in Hudson’s Bay, Lat. 58d. 56m. Long. from London 94d. 50m. West. Captain Middleton, a Member of the Royal Society, who had made many Voyages thither, and winter’d there 1741–2, when he was in Search of the North-West Passage to the South-Sea, gives an Account of it to that Society, from which I have extracted these Particulars, viz.

The Hares, Rabbits, Foxes, and Partridges, in September and the Beginning of October, change their Colour to a snowy White, and continue white till the following Spring.
The Lakes and standing Waters, which are not above 10 or 12 Feet deep, are frozen to the Ground in Winter, and the Fishes therein all perish. Yet in Rivers near the Sea, and Lakes of a greater Depth than 10 or 12 Feet, Fishes are caught all the Winter, by cutting Holes thro’ the Ice, and therein putting Lines and Hooks. As soon as the Fish are brought into the open Air, they instantly freeze stiff.
Beef, Pork, Mutton, and Venison, kill’d in the Beginning of the Winter, are preserved by the Frost for 6 or 7 Months, entirely free from Putrefaction. Likewise Geese, Partridges, and other Fowls, kill’d at the same Time, and kept with their Feathers on and Guts in, are preserv’d by the Frost, and prove good Eating. All Kinds of Fish are preserv’d in the same Manner.
In large Lakes and Rivers, the Ice is sometimes broken by imprison’d Vapours; and the Rocks, Trees, Joists, and Rafters of our Buildings, are burst with a Noise not less terrible than the firing of many Guns together. The Rocks which are split by the Frost, are heaved up in great Heaps, leaving large Cavities behind. If Beer or Water be left even in Copper Pots by the Bed-side, the Pots will be split before Morning. Bottles of strong Beer, Brandy, strong Brine, Spirits of Wine, set out in the open Air for 3 or 4 Hours, freeze to solid Ice. The Frost is never out of the Ground, how deep is not certain; but on digging 10 or 12 Feet down in the two Summer Months, it has been found hard frozen.
All the Water they use for Cooking, Brewing, &c. is melted Snow and Ice; no Spring is yet found free from freezing, tho’ dug ever so deep down. All Waters inland, are frozen fast by the Beginning of October, and continue so to the Middle of May.

The Walls of the Houses are of Stone, two Feet thick; the Windows very small, with thick wooden Shutters, which are close shut 18 Hours every Day in Winter. In the Cellars they put their Wines, Brandies, &c. Four large Fires are made every Day, in great Stoves to warm the Rooms: As soon as the Wood is burnt down to a Coal, the Tops of the Chimnies are close stopped, with an Iron Cover; this keeps the Heat in, but almost stifles the People. And notwithstanding this, in 4 or 5 Hours after the Fire is out, the Inside of the Walls and Bed-places will be 2 or 3 Inches thick with Ice, which is every Morning cut away with a Hatchet. Three or four Times a Day, Iron Shot, of 24 Pounds Weight, are made red hot, and hung up in the Windows of their Apartments, to moderate the Air that comes in at Crevices; yet this, with a Fire kept burning the greatest Part of 24 Hours, will not prevent Beer, Wine, Ink, &c. from Freezing.
For their Winter Dress, a Man makes use of three Pair of Socks, of coarse Blanketting, or Duffeld, for the Feet, with a Pair of Deerskin Shoes over them; two Pair of thick English Stockings, and a Pair of Cloth Stockings upon them; Breeches lined with Flannel; two or three English Jackets, and a Fur, or Leather Gown over them; a large Beaver Cap, double, to come over the Face and Shoulders, and a Cloth of Blanketting under the Chin; with Yarn Gloves, and a large Pair of Beaver Mittins, hanging down from the Shoulders before, to put the Hands in, reaching up as high as the Elbows. Yet notwithstanding this warm Clothing, those that stir Abroad when any Wind blows from the Northward, are sometimes dreadfully frozen; some have their Hands, Arms, and Face blistered and froze in a terrible Manner, the Skin coming off soon after they enter a warm House, and some lose their Toes. And keeping House, or lying-in for the Cure of these Disorders, brings on the Scurvy, which many die of, and few are free from; nothing preventing it but Exercise and stirring Abroad.
The Fogs and Mists, brought by northerly Winds in Winter, appear visible to the naked Eye to be Icicles innumerable, as small as fine Hairs, and pointed as sharp as Needles. These Icicles lodge in their Clothes, and if their Faces and Hands are uncover’d, presently raise Blisters as white as a Linnen Cloth, and as hard as Horn. Yet if they immediately turn their Back to the Weather, and can bear a Hand out of the Mitten, and with it rub the blister’d Part for a small Time, they sometimes bring the Skin to its former State; if not, they make the best of their Way to a Fire, bathe the Part in hot Water, and thereby dissipate the Humours raised by the frozen Air; otherwise the Skin wou’d be off in a short Time, with much hot, serous, watry Matter, coming from under along with the Skin; and this happens to some almost every Time they go Abroad, for 5 or 6 Months in the Winter, so extreme cold is the Air, when the Wind blows any Thing strong.— Thus far Captain Middleton. And now, my tender Reader, thou that shudderest when the Wind blows a little at N-West, and criest, ’Tis extrrrrrream cohohold! ’Tis terrrrrrible cohold! what dost thou think of removing to that delightful Country? Or dost thou not rather chuse to stay in Pennsylvania, thanking God that He has caused thy Lines to fall in pleasant Places. I am, Thy Friend to serve thee,
R. Saunders


January. XI Month.

Luke, on his dying Bed, embrac’d his Wife,
And begg’d one Favour: Swear, my dearest Life,
Swear, if you love me, never more to wed,
Nor take a second Husband to your Bed.
Anne dropt a Tear. You know, my dear, says she,
Your least Desires have still been Laws to me;
But from this Oath, I beg you’d me excuse;
For I’m already promis’d to J—n H—s.


Robbers must exalted be,
Small ones on the Gallow-Tree,
While greater ones ascend to Thrones,
But what is that to thee or me?
   Lost Time is never found again.

   On the 16th Day of this Month, Anno 1707, the Union Act pass’d in Scotland.
On the 19th of this Month, Anno 1493, was born the famous Astronomer Copernicus, to whom we owe the Invention, or rather the Revival (it being taught by Pythagoras near 2000 Years before) of that now generally receiv’d System of the World which bears his Name, and supposes the Sun in the Center, this Earth a Planet revolving round it in 365 Days, 6 Hours, &c. and that Day and Night are caused by the Turning of the Earth on its own Axis once round in 24 h. &c. The Ptolomean System, which prevail’d before Copernicus, suppos’d the Earth to be fix’d, and that the Sun went round it daily. Mr. Whiston, a modern Astronomer, says, the Sun is 230,000 times bigger than the Earth, and 81 Millions of Miles distant from it: That vast Body must then have mov’d more than 480 Millions of Miles in 24 h. A prodigious Journey round this little Spot! How much more natural is Copernicus’s Scheme! Ptolomy is compar’d to a whimsical Cook, who, instead of Turning his Meat in Roasting, should fix That, and contrive to have his whole Fire, Kitchen and all, whirling continually round it.
February. XII Month.
   
Don’t after foreign Food and Cloathing roam,
But learn to eat and wear what’s rais’d at Home.
Kind Nature suits each Clime with what it wants,
Sufficient to subsist th’ Inhabitants.
Observing this, we less impair our Health,
And by this Rule we more increase our Wealth:
Our Minds a great Advantage also gain,
And more sedate and uncorrupt remain.

   
      To lead a virtuous Life, my Friends, and get to Heaven in Season, 
      You’ve just so much more Need of Faith, as you have less of Reason.
To avoid Pleurisies, &c. in cool Weather; Fevers, Fluxes, &c. in hot; beware of Over-Eating and Over-Heating.
   On the 4th day of this month, Anno 1710, was born Lewis the 15th, present king of France, called his most christian majesty. He bids fair to be as great a mischief-maker as his grandfather; or, in the language of poets and orators, a Hero. There are three great destroyers of mankind, Plague, Famine, and Hero. Plague and Famine destroy your persons only, and leave your goods to your Heirs; but Hero, when he comes, takes life and goods together; his business and glory it is, to destroy man and the works of man.
   
In horrid grandeur haughty Hero reigns,
And thrives on mankind’s miseries and pains.
What slaughter’d hosts! What cities in a blaze!
What wasted countries! and what crimson seas!
With orphans tears his impious bowl o’erflows;
And cries of kingdoms lull him to repose.

   Hero, therefore, is the worst of the three; and thence David, who understood well the effects of heroism, when he had his choice, wisely pitch’d on Plague as the milder mischief.
March. I Month.
   
The Sun, whose unexhausted Light
Does Life and Heat to Earth convey;
The Moon, who, Regent of the Night,
Shines with delegated Ray;
The Stars, which constant seem to Sight,
And Stars that regularly stray:
All these God’s plastick Will from Nothing brought,
Assign’d their Stations, and their Courses taught.

   The Heathens when they dy’d, went to Bed without a Candle.
   
Knaves and Nettles are akin;
Stroak ’em kindly, yet they’ll sting.

   On the 20th of this month, 1727, died the prince of astronomers and philosophers, sir Isaac Newton, aged 85 years: Who, as Thomson expresses it, Trac’d the boundless works of God, from laws sublimely simple.

   
What were his raptures then! how pure! how strong!
And what the triumphs of old Greece and Rome,
By his diminish’d, but the pride of boys
In some small fray victorious! when instead
Of shatter’d parcels of this earth usurp’d
By violence unmanly, and sore deeds
Of cruelty and blood; Nature herself
Stood all-subdu’d by him, and open laid
Her every latent glory to his view.

   Mr. Pope’s epitaph on sir Isaac Newton, is justly admired for its conciseness, strength, boldness, and sublimity:
   
Nature and nature’s laws lay hid in night;
God said, Let Newton be, and all was light.

April. II Month.
   
On Education all our Lives depend;
And few to that, too few, with Care attend:
Soon as Mamma permits her darling Joy
To quit her Knee, and trusts at School her Boy,
O, touch him not, whate’er he does is right,
His Spirit’s tender, tho’ his Parts are bright.
Thus all the Bad he can, he learns at School,
Does what he will, and grows a lusty Fool.


Life with Fools consists in Drinking;
With the wise Man Living’s Thinking.

   Eilen thut selten gut.
   On the 25th of this month, Anno 1599, was Oliver Cromwell born, the son of a private gentleman, but became the conqueror and protector (some say the tyrant) of three great kingdoms. His son Richard succeeded him, but being of an easy peaceable disposition, he soon descended from that lofty station, and became a private man, living, unmolested, to a good old age; for he died not till about the latter end of queen Anne’s reign, at his lodgings in Lombard-street, where he had lived many years unknown, and seen great changes in government, and violent struggles for that, which, by experience, he knew could afford no solid happiness.
Oliver was once about to remove to New-England, his goods being on shipboard; but somewhat alter’d his mind. There he would doubtless have risen to be a Select Man, perhaps a Governor; and then might have had 100 bushels of Indian corn per Annum, the salary of a governor of that then small colony in those days.

Great Julius on the mountains bred,
A flock, perhaps, or herd had led;
He that the world subdu’d had been
But the best wrestler on the green. Waller.

May. III Month.
   
Read much; the Mind, which never can be still,
If not intent on Good, is prone to Ill.
And where bright Thoughts, or Reas’nings just you find,
Repose them careful in your inmost Mind.
To deck his Chloe’s Bosom thus the Swain
With pleasing Toil surveys th’ enamel’d Plain,
With Care selects each fragrant flow’r he meets,
And forms one Garland of their mingled sweets.

   Sell-cheap kept Shop on Goodwin Sands, and yet had Store of Custom.
   Liberality is not giving much but giving wisely.
   
Finikin Dick, curs’d with nice Taste,
Ne’er meets with good dinner, half starv’d at a feast.

   On the 21st of this month, Anno 1692, the brave admiral Russel beat the French fleet near La Hogue, and burnt, sunk, and destroy’d, near 20 sail of their men of war, in sight of Lewis XIV and K. James II, who were encamped on the shore with a considerable army that was to be transported under convoy of that fleet to Ireland, in order to replace the latter on the throne of the 3 kingdoms. That design was defeated, and this glorious victory obtained with very little loss on our side. But
   
O when shall (long-lost) Honour guide the war,
See Britain blushes for each dastard tar;
Lost to all sense of shame, the fight who flies,
And leaves the convoy to secure the prize.
Not so, when Britain to each distant shore,
O’er subject seas her conquering thunders bore;
Fame then upon the tow’ring top-mast show’d
Her waving pinions whereso’er they flow’d;
And Victory, thro’ all the yielding deep,
With eagle wings, hung o’er each valiant ship.
Then honour struck the stroke, true love of fame
In each brave breast glow’d with a gen’rous flame,
Not yet extinct in All; the same we view
Boscawen, Warren, Anson, still in you.

   For (to mention a late instance only) on the 3d of this same month, in the year preceding, these gallant and successful seamen, defeated at once two grand designs of the enemy (the retaking of Louisburgh, and total destruction of our East-India settlements) by attacking their joint fleets, just after they came out of port, taking 6 men of war of the line, and 6 Indiamen, with some others of lesser note, and dispersing the rest.
June. IV Month.
   
Of all the Charms the Female Sex desire,
That Lovers doat on, and that Friends admire,
Those most deserve your Wish that longest last,

Not like the Bloom of Beauty, quickly past;
Virtue the Chief: This Men and Angels prize,
Above the finest Shape and brightest Eyes.
By this alone, untainted Joys we find,
As large and as immortal as the Mind.


Alas! that Heroes ever were made!
The Plague, and the Hero, are both of a Trade!
Yet the Plague spares our Goods which the Heroe does not;
So a Plague take such Heroes and let their Fames rot. Q.P.D.

   On the 20th of this month, 1743, commodore Anson took the Spanish Acapulco ship, valued at a million Sterling.
On the 27th, Anno 1709, Charles XII. of Sweden, was defeated in the battle of Pultawa, by the Muscovites. This man had a great mind to be a Hero, too; and, besides doing much mischief to his neighbours, he brought his own country to the brink of ruin.
   A philosophic Thought.

I pluck’d this morn these beauteous flow’rs,
Emblem of my fleeting hours;
’Tis thus, said I, my life-time flies,
So it blooms, and so it dies.
And, lo! how soon they steal away,
Wither’d e’er the noon of day.
Adieu! well-pleas’d my end I see,
Gently taught philosophy:
Fragrance and ornament alive,
Physic after death they give.
Let me, throughout my little stay,
Be as useful and as gay;
My close as early let me meet,
So my odour be as sweet.

   The 19th of this month, 1719, died the celebrated Joseph Addison, Esq; aged 47, whose writings have contributed more to the improvement of the minds of the British nation, and polishing their manners, than those of any other English pen whatever.

July. V Month.


When great Augustus rul’d the World and Rome,
The Cloth he wore was spun and wove at Home,
His Empress ply’d the Distaff and the Loom.
Old England’s Laws the proudest beauty name,
When single, Spinster, and when married, Dame,
For Housewifery is Woman’s noblest Fame.
The Wisest houshold Cares to Women yield,
A large, an useful, and a grateful Field.
   To Friend, Lawyer, Doctor, tell plain your whole Case;
Nor think on bad Matters to put a good Face:
How can they advise, if they see but a Part?
’Tis very ill driving black Hogs in the dark.

   On the 1st of this month Anno 1690, was fought the memorable battle of the Boyne, in Ireland; when God crown’d our great deliverer, King William, with success and victory. He was one of the right sort of Heroes. Your true hero fights to preserve, and not to destroy, the lives, liberties, and estates, of his people. His neighbours also, and all that are oppress’d, share his cares and his protection. But this sort is thin sown, and comes up thinner. Hercules was one, among the ancients; and our glorious Billy, of Cumberland, another among the moderns; God bless him! I might have mention’d, in the month of April, his happy victory over the rebels; who, with the united assistance of the kings of France and Spain, the Pope and the Devil, threatened destruction to our religion and liberties; but had all their schemes defeated by this battle. The sacred names of justice and religion were made use of as the cloaks of that invasion, wicked as it was. A pretended prince was to be restor’d to his rights, forsooth; and we were all to be converted to the Catholick faith! Strada says, that when the duke of Parma heard of the defeat of the Spanish Armada, in 1588 (which by the way happen’d the 21st of this same month) he said very piously, That it was an enterprize so well concerted, as nothing could have disappointed but the sins of the people of England. It seems they were unworthy so great a blessing. And he makes this further reflection on queen Elizabeth’s proclaiming a thanksgiving: Mistaken woman! Blind nation! says he, to return thanks for the greatest misfortune that could have befallen them! For had that enterprize succeeded, they would all have been converted to the true Catholick Faith. The most christian king, and his catholick majesty, and his Holiness, and the sham defender of the faith, (Fine titles all!) have now an opportunity of making the same pious reflections.
August. VI Month.
   
To make the cleanly Kitchen send up Food,
Not costly vain, but plentifully Good.
To bid the Cellar’s Fountain never fail,
Of sparkling Cyder, or of well-brew’d Ale;
To buy, to pay, to blame, or to approve,
Within, without, below-stairs, and above;
To shine in every Corner, like the Sun,
Still working every where, or looking on.

   Suspicion may be no Fault, but shewing it may be a great one.
   He that’s secure is not safe.
   The second Vice is Lying; the first is Running in Debt.
   The Muses love the Morning.
   On the 2d of this month, Anno 1704, was fought the famous battle of Hochstet, in which the joint armies of the French and Bavarians were totally defeated, by the duke of Marlborough and prince Eugene, 20,000 killed, and 13,000 taken prisoners, with the French general, marshal Tallard. There was never any victory, the news of which gave greater joy in England; the nation being under the greatest apprehensions for their army, when it was known that the French and Bavarians were joined, and were much more numerous than the English and Dutch: For it was generally thought, that if the English were beaten, at so great a distance from home, very few would ever be able to reach their native country again; Hochstet being on the banks of the Danube, very far in Germany.

Muschitoes, or Musketoes, a little venomous fly, so light, that perhaps 50 of them, before they’ve fill’d their bellies, scarce weigh a grain, yet each has all the parts necessary to life, motion, digestion, generation, &c. as veins, arteries, muscles, &c. each has in his little body room for the five senses of seeing, hearing, feeling, smelling, tasting: How inconceivably small must their organs be! How inexpressibly fine the workmanship! And yet there are little animals discovered by the microscope, to whom a Musketo is an Elephant! In a scarce summer any citizen may provide Musketoes sufficient for his own family, by leaving tubs of rain-water uncover’d in his yard; for in such water they lay their eggs, which when hatch’d, become first little fish, afterwards put forth legs and wings, leave the water, and fly into your windows. Probatum est.
September. VII Month.
   
One glorious Scene of Action still behind,
The Fair that likes it is secure to find;
Cordials and Med’cines gratis to dispense,
A beauteous Instrument of Providence;
Plaisters, and Salves, and Sores, to understand,
The Surgeon’s Art befits a tender Hand,
To friendless Pain unhop’d-for Ease to give,
And bid the Hungry eat, and Sickly live.
      Two Faults of one a Fool will make;
He half repairs, that owns and does forsake.
      Harry Smatter,
Has a Mouth for every Matter.

   When you’re good to others, you are best to yourself.
   On the first of this month, Anno, 1733, Stanislaus, originally a private gentleman of Poland, was chosen the second time king of that nation. The power of Charles XII. of Sweden, caused his first election, that of Louis XV. of France, his second. But neither of them could keep him on the throne; for Providence, often opposite to the wills of princes, reduc’d him to the condition of a private gentleman again.
   On the 2d of this month, Anno 1666, began the fire of London, which reduc’d to ashes 13,200 houses and 89 churches: Near ten times as much building as Philadelphia!
   The great Art of succeeding in Conversation (saith Mons. St. Evremond) is, To admire little, to hear much, always to distrust our own reason, and sometimes that of our friends; never to pretend to wit; but to make that of others appear as much as possibly we can; to hearken to what is said, and to answer to the purpose.
   Ut jam nunc dicat jam nunc debentia dici.
   Observe, the precept is hear much, not speak much. Herbert, the poet, says,

——a well bred guest,
Will no more talk all than eat all the feast.

   And, When you do speak, says another, speak to the purpose; Or else to what purpose do you speak? Observe the present disposition of the company; and

Let what you say the converse suit,
Not say things merely ’cause they’re good.
For if you thus intrude your sense,
It then becomes impertinence:
Your salt is good, we may agree,
But pray don’t salt our Punch and Tea.

October. VIII Month.
   
And thus, if we may credit Fame’s Report,
The best and fairest in the Gallic Court,
An Hour sometimes in Hospitals employ,
To give the dying Wretch a Glimpse of Joy;
T’ attend the Crouds that hopeless Pangs endure,
And soothe the Anguish which they cannot cure;

To clothe the Bare, and give the Empty Food;
As bright as Guardian Angels, and as good.

Half Wits talk much but say little.
   If Jack’s in love, he’s no judge of Jill’s Beauty.
   Most Fools think they are only ignorant.
   On the 12th of this month, Anno 1702, admiral Rooke and the duke of Ormond attack’d the French and Spanish fleet, and the town of Vigo. Nine galeons and 6 of their men of war were taken; 14 men of war and 4 galeons, were sunk and burnt.
On the 14th of this month, Anno 1644, was born William Penn, the great founder of this Province; who prudently and benevolently sought success to himself by no other means, than securing the liberty, and endeavouring the happiness of his people. Let no envious mind grudge his posterity those advantages which arise to them from the wisdom and goodness of their ancestor; and to which their own merit, as well as the laws, give them an additional title.
On the 28th, Anno 1704, died the famous John Locke, Esq; the Newton of the Microcosm: For, as Thomson says,
He made the whole internal world his own.
   His book on the Human Understanding, shows it. Microcosm, honest reader, is a hard word, and, they say, signifies the little world, man being so called, as containing within himself the four elements of the greater, &c. &c. I here explain Greek to thee by English, which, I think, is rather a more intelligible way, than explaining English by Greek, as a certain writer does, who gravely tells us, Man is rightly called a little world, because he is a Microcosm.
On the 29th, Anno 1618, was the famous sir Walter Rawleigh beheaded; to the eternal shame of the attorney-general, who first prosecuted him, and of the king, who ratify’d the sentence.
How happy is he who can satisfy his hunger with any food, quench his thirst with any drink, please his ear with any musick, delight his eye with any painting, any sculpture, any architecture, and divert his mind with any book or any company! How many mortifications must he suffer, that cannot bear any thing but beauty, order, elegance and perfection! Your man of taste, is nothing but a man of distaste.
November. IX Month.
   
Nor be the Husband idle, tho’ his Land
Yields plenteous Crops without his lab’ring Hand:
Tho’ his collected Rent his Bags supply,
Or honest, careful Slaves scarce need his Eye.
Let him whom Choice allures, or Fortune yields,
To live amidst his own extended Fields,
Diffuse those Blessings which from Heav’n he found,
In copious Streams to bless the World around;

   Pardoning the Bad, is injuring the Good.
   He is not well-bred, that cannot bear Ill-Breeding in others.
   On the 2d of this month, Anno 1641, the Long Parliament met, who began the great rebellion, as some call it, or the glorious opposition to arbitrary power, as others term it; for to this day party divides us on this head, and we are not (perhaps never shall be) agreed about it. Party, says one, is the madness of many, for the gain of a few: To which may be added, There are honest men in all parties, wise men in none: Unless those may be call’d wise, for whose profit the rest are mad.
   
To thy lov’d haunt return, my happy muse,
For now behold the joyous winter-days
Frosty, succeed; and thro’ the blue serene
For sight too fine, th’ etherial nitre flies,
Killing infectious damps, and the spent air
Storing afresh with elemental life.
Close crouds the shining atmosphere; and binds
Our strengthen’d bodies in its cold embrace,
Constringent; feeds and animates our blood;
Refines our spirits, thro’ the new-strung nerves
In swifter sallies darting to the brain;
Where sits the soul, intense, collected, cool,

Bright as the skies, and as the season keen.
All nature feels the renovating force
Of Winter, only to the thoughtless eye
Is Ruin seen——.

   Muse, Shoes; Days, Stays; Serene, between; Air, Fair; Life, Wife, Strife, &c. &c. Rhimes, you see, are plenty enow; he that does not like blank verse, may add them at his leisure, as the poets do at Manhatan.
December. X Month.
   
Open to all his hospitable Door,
His Tennent’s Patron, Parent to the Poor:
In Friendships dear, discording Neighbours bind,
Aid the distress’d, and humanise Mankind:
Wipe off the sorrowing Tear from Virtue’s Eyes,
Bid Honesty oppress’d, again arise:
Protect the Widow, give the Aged Rest,
And blessing live, and die for ever blest.


In Christmas feasting pray take care;
Let not your table be a Snare;
But with the Poor God’s Bounty share.

   Adieu my Friends! till the next Year.
   On the 13th of this month, 1545, the famous council of Trent began.
On the 23d, 1688, K. James abdicated his kingdoms, and embarked for France.
The fall of Niagara, which Popple’s map lays down in the N-West corner of this province, is, according to Henepin, compounded of two great cross streams of water, and two falls, with an isle sloping along between. The waters fall from a horrible precipice above 600 foot, and foam and boil in an hideous manner, making an outrageous noise, more terrible than thunder; for when the wind blows out of the South, their dismal roaring may be heard more than 15 Leagues off.
Conrad, the 3d emperor of Germany, besieged Guelph, duke of Bavaria, in the city of Wansburg. The women perceiving the town could not hold out, petitioned the emperor that they might depart only with so much as they could carry on their backs; which the emperor condescended to, expecting they would have laden themselves with silver and gold; but they all came forth with every one her husband on her back; whereat the emperor was so moved that he wept, received the duke into his favour, gave all the men their lives, and extolled the women with deserved praises. Quere, Is this story more to the honour of the wives or of the husbands? My dame Bridget says the first, I think the latter: But we submit our dispute to the decision of the candid reader.

A wit’s a feather, and a chief a rod;
An honest man’s the noblest work of God. Pope.

   Leap-Year, or Bissextile, is every fourth year: It is so called, by reason it leaps a day more that year than in a common year; for in a common year any fix’d day of the month does change the day of the week to the day following; but in Bissextile, it skips or leaps over a day. This Leap-Year is occasioned by the odd 6 hours in a year, over and above 365 days, which odd hours make a day in 4 years; and because the month of February is the shortest month in the year, this day is added thereto; so that every 4th year February has 29 days, and makes the year to consist of 366 days; that is, two days above 52 weeks; and this is the sole reason why, in Leap-Year, any fix’d feast (as Christmas Day for example) is found two days in the week further on than it was the Year before. To know when it is Leap-Year, divide the year of our Lord by 4, and if nothing remains, it is Leap-Year; but if 1, 2, or 3 remains, then it is accordingly the 1st, 2d, or 3d year after Leap-Year.

